Case 19-05776-jw          Doc 35      Filed 05/08/20 Entered 05/08/20 11:34:37                    Desc Main
                                       Document Page 1 of 2

                                 UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF SOUTH CAROLINA

IN RE:                                                                CASE NO: 19-05776/W/3
FREDERICK LEROY NIXON, SR. xxx-xx-7270
393 BLYTHE CREEK DR                                                   (CHAPTER 13)
BLYTHEWOOD, SC 29016




  TRUSTEE'S PETITION TO DISMISS CHAPTER 13 CASE FOR NON-PAYMENT WITH PREJUDICE

    Chapter 13 Trustee has filed papers with the court to dismiss the Chapter 13 case.

   Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)

    If you do not want the court to grant the relief sought in the motion, or you want the court to consider
your views on the motion, then within 21 days of service of this notice, you or your attorney must:

            File with the court a written response, return, or objection at:

                 UNITED STATES BANKRUPTCY COURT
                 1100 LAUREL STREET
                 COLUMBIA, SC 29201

            Responses, returns, or objections filed by an attorney must be electronically filed in
            ecf.scb.uscourts.gov.

            If you mail your response, return or objection to the court for filing you must mail it early
            enough so the court will receive it on or before the date stated above.

            You must also send a copy to:

                William K. Stephenson, Jr., Trustee
                3700 Forest Dr., Ste. 302
                PO BOX 8477
                Columbia, SC 29202

         Attend the hearing scheduled to be held on 06/18/2020, at 9:00 am, at US BANKRUPTCY
COURT, 1100 LAUREL STREET, COLUMBIA SC, 29201

   If no response, return and/or objection is timely filed and served, no hearing will be held on this motion
except at the direction of the judge

   If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter an order granting that relief.


Date:   May 08, 2020                                     /s/ William K. Stephenson, Jr.
                                                         CHAPTER 13 TRUSTEE'S OFFICE
                                                          3700 Forest Dr., Ste. 302
                                                          PO BOX 8477
                                                          Columbia, SC 29202
Case 19-05776-jw          Doc 35       Filed 05/08/20 Entered 05/08/20 11:34:37                   Desc Main
                                        Document Page 2 of 2

                                 UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF SOUTH CAROLINA

IN RE:                                                                 CASE NO: 19-05776/W/3
FREDERICK LEROY NIXON, SR. xxx-xx-7270
393 BLYTHE CREEK DR                                                    (CHAPTER 13)
BLYTHEWOOD, SC 29016




             TRUSTEE'S PETITION TO DISMISS CHAPTER 13 CASE FOR NON-PAYMENT


NOW COMES the Chapter 13 Trustee in this case hereby alleges:

    1. This court has jurisdiction over this matter under 28 U. S. C. Section 1334 and II U. S. C. Section
    1307 (c).
    2. The debtor in this case has not made the required payments under the plan.
    3. The trustee requests that should the debtor fail to cure the delinquency and/or fail to make an
    arrangement with the trustee regarding cure of the delinquency within 21 days from the mailing
    date set forth below, that an order be entered dismissing this case.


Dated:       May 08, 2020                               /s/ William K. Stephenson, Jr.
                                                        WILLIAM K. STEPHENSON, JR., TRUSTEE




                                         CERTIFICATE OF SERVICE
The below signed states that he served the motion and notice on the debtor, the above -referenced
creditor, and all parties listed in the notice above, by mailing them, on this date, copies of the objection
and notice, first class, postage prepaid.

Dated:       May 08, 2020
                                                                 /s/ William K. Stephenson, Jr.
ADDRESS FOR COURT:                                               CHAPTER 13 TRUSTEE'S OFFICE
UNITED STATES BANKRUPTCY COURT                                   3700 Forest Dr., Ste. 302
1100 LAUREL STREET                                               PO BOX 8477
COLUMBIA, SC 29201                                               Columbia, SC 29202

ATTORNEY FOR THE DEBTOR:
DANIEL A STONE ESQ
STONE LAW LLC
PO BOX 3884
IRMO, SC 29063

FREDERICK LEROY NIXON, SR.
393 BLYTHE CREEK DR
BLYTHEWOOD, SC 29016
